Citation Nr: 1610570	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-02 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a timely notice of disagreement was filed against an October 2008 rating decision that denied the claim for entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J.O, B.O.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  The Veteran died in August 2008, and the Appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for entitlement to accrued benefits, finding that a timely NOD had not been filed with an October 2008 rating decision that had denied the claim for accrued benefits.  Jurisdiction has been transferred to the New Orleans, Louisiana RO.

In January 2016, the Appellant and J.O. and B.O. offered testimony at a videoconference hearing before the undersigned Veterans Law Judge.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1.  In an October 2008 decision, the Detroit, Michigan RO denied the claim for entitlement to accrued benefits.

2.  In February 2010, the Appellant, via her representative, attempted to submit a notice of disagreement (NOD) against a decision the Veteran appealed shortly prior to his death; this was interpreted as an NOD against the October 2008 denial of accrued benefits.

CONCLUSION OF LAW

The Appellant did not file a timely notice of disagreement with the October 2008 rating decision that denied the claim for entitlement to accrued benefits, and the October 2008 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). 

An appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is issued to the claimant by VA.  38 U.S.C.A. § 7105(a) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015).  A claimant or her representative must file a notice of disagreement within one year from the date that the RO mailed notice of a decision.  38 C.F.R. § 20.302(a).  If a notice of disagreement is not filed within the one-year time period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

Here, the Detroit RO denied the Appellant's claim for entitlement to accrued benefits and sent notice of this decision in October 2008.  The claim for service connection for cause of death, Dependent's Educational Assistance and accrued benefits had been filed by appellant in September 2008.  Significantly, the Board notes that the denial letter, which accompanied the October 2008 rating decision, also explained that service connection for the cause of the Veteran's death was granted and Dependent's Educational Assistance was established in the same action.  The Board acknowledges the Appellant's argument that notice and the October 2008 decision may have been sent to an incorrect address.  See January 2016 hearing testimony, generally.  However, on review, the Board concludes that the RO sent notice of the October 2008 decision and notice to the correct address.  

Regarding the critical issue of whether the October 2008 letter and rating decision were sent to Appellant, it is not in dispute that her address at the time was Newberry Street, and this was the address where the October 2008 letter and rating decision were  sent.  The record is replete with reference to that address during 2008 and 2009.  It is, however, noted that the zip code on this address as recorded with VA had the order of the last three numbers transposed.  They should have read 051 when in fact they were listed as 501.  This fact was brought to VA's attention in November and December 2008 letters from VFW.  Nonetheless, it is undisputed that the appellant received checks at this address in association with the October 2008 grant of service connection for cause of death, as noted by the representative in those same letters.  These checks were at the time still sent to her via mail as she had not set up direct deposit.  Moreover, the representative's letters in November and December 2008 referred to the grant of service connection for cause of death benefits in October 2008.  The Appellant and her representative's actions show they were clearly aware of the grant of benefits, and she was receiving payments based on the grant of benefits based on a decision that accompanied the denial of accrued benefits.  The representative in fact referred to the October 2008 grant of benefits.  The October 2008 letter and rating decision that referred to the grant of benefits were the same documents that informed her of the denial of accrued benefits.  The October 2008 notice letter listed her appellate rights.  There is no indication that the letter was sent back to VA or returned as undeliverable in the claims file.  

Importantly, there is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the United States Court of Appeals for Veterans Claims (Court) applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 

While the appellant has asserted that she never received the October 2008 denial or her appeal rights, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that the VA Form 4107 was properly mailed to the Appellant in October 2008.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in the mailing of the VA Form 4107 to the Appellant.  Although there was a transposition of the last 3 zip code numbers in the October 2008 letter and multiple communications to appellant during that time period, the evidence is overwhelming that she in fact received the October 2008 letter and rating decision.  Clear evidence to rebut the presumption of administrative regularity has not been shown.

In February 2010, the Appellant, via her representative, submitted a notice of disagreement (NOD) against a January 2008 decision that the Veteran appealed shortly prior to his death regarding the effective date of his grant of 100 percent award and service connection for lung cancer; this was interpreted by the Milwaukee RO as an NOD against the October 2008 denial of accrued benefits.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015).  The RO sent the appellant a letter in March 2010 explaining that accrued benefits were denied in October 2008 and why this NOD cannot be accepted as to accrued benefits.  The Appellant filed a claim for Restored Entitlement Program for Survivors (REPS) benefits in March 2010.  In April 2010, the RO informed her again that she did not file a timely NOD with the October 2008 denial of accrued benefits, and no reconsideration would be made.  She asked that the decision be reopened in April 2010.  The RO submitted to the Appellant a September 2011 statement of the case that determined that the Appellant did not submit a timely notice of disagreement. See 38 C.F.R. §§ 19.34, 20.101(c) (2015). 

Because the notice of disagreement was submitted over a year after notice of the October 2008 decision, the Board concludes that the notice of disagreement was not timely filed.  38 C.F.R. § 20.302(a).  Thus, the October 2008 decision that denied the claims for entitlement to accrued benefits became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Board notes that VA received no earlier communications from the Appellant after the October 2008 decision that would constitute a timely notice of disagreement.

While the Board may waive the issue of the timeliness of a substantive appeal, an untimely notice of disagreement is a jurisdictional bar to appellate consideration, and the issue may not be waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board is sympathetic to the Appellant's claim.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The Appellant did not file a timely notice of disagreement against the October 2008 decision that denied the claim for entitlement for accrued benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


